



COURT OF APPEAL FOR ONTARIO

CITATION: Sistem Mühendislik İnşaat Sanayi Ve
    Ticaret Anomic Sirketi
v.
Kyrgyz Republic
, 2015 ONCA
666

DATE: 20151001

DOCKET: C58711

Hoy A.C.J.O., Feldman and Lauwers JJ.A.

BETWEEN

Sistem Mühendislik İnşaat Sanayi Ve
    Ticaret Anomic Sirketi

Respondent

and

Kyrgyz Republic and
Kyrgyzaltyn
    JSC

Appellant

J. Brian Casey and Matt Saunders, for the appellant

George J. Pollack and Steven G. Frankel, for the
    respondent

Reasons released: June 19, 2015

ENDORSEMENT ON DISPOSITION OF COSTS BELOW

[1]

Following release of the Reasons for decision and costs on appeal, the
    parties were unable to agree on the disposition of costs below and asked to
    make further submissions on that issue. The court has now reviewed those
    submissions.

[2]

The appellant was successful on the appeal, based on the respondents failure
    to properly serve the Republic with the originating documents for this
    application. The court ordered a new hearing and did not address the merits of
    the issues that were decided by the application judge.

[3]

The court understands that the respondent intends to proceed with a new
    hearing of the application. The respondent submits that the costs below should
    be determined by the judge on the new hearing because, although the appellant
    was successful on the appeal, it should not be awarded the costs of the
    original application as those costs relate to the argument on the merits, which
    the appellant lost and which this court did not address.

[4]

The appellant makes allegations of bad faith against the respondent and
    its counsel for the failure to properly serve the Republic and advise the
    court. These allegations are misplaced. No such finding was made by this court.

[5]

In our view, there is merit in the position taken by the respondent. The
    court therefore orders that the costs below, fixed in the amount of $100,000
    inclusive of disbursements and HST, will be in the cause of the application, on
    the understanding that the application judge will take into account any duplication
    in the preparation for the new application in awarding costs of the new
    application. If the respondent does not proceed with the application within
    three months of the release of these reasons, then the costs of the proceeding below,
    as determined in this paragraph, will go to the appellant.

Alexandra
    Hoy A.C.J.O.

"K. Feldman
    J.A."

"P. Lauwers
    J.A."


